ALLOWANCE
Claims 1-7 and 9-17, 20-23, and 26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 14, and 26:
The prior art of record broadly discloses a method obtaining an image, extract data from the image, and identifying specific elements from the data based on user selection.
However, the prior art of record does not explicitly teach determining, based on the plurality of elements identified in the visual scene, a context of the visual scene; determining at least one filter to be applied to the visual scene, based on the determined context and an input indicating an intent of a user, the input including criteria for an element among the plurality of elements identified in the visual scene to satisfy the at least one filter; applying the determined at least one filter to the visual scene to identify at least one element of the plurality of elements satisfying the at least one filter according to the criteria, as an item of interest to the user; and visually indicating, in the visual scene on a display of the electronic device, the at least one element identified as satisfying the at least one filter according to the criteria, as the item of interest to the user, by modifying the at least one element.  While the prior art teaches obtaining image data and extracting elements from the image based on user selection, the prior art does not explicitly teach applying a filter to the visual scene based on determined context and an input indicating intent of a user, as further detailed in the newly amended claim language.  In particular, the prior art fails to disclose or suggest the above-emphasized limitations recited in the independent claims, particularly in the combination of steps/features required by claim 1 (and similarly, independent claims 14 and 26).  Therefore, for reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145